NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                SKULLCANDY, INC.,
                    Appellant

                           v.

                   CSR LIMITED,
                       Appellee
                ______________________

                      2016-1384
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 95/001,305.
                  ______________________

                Decided: March 2, 2017
                ______________________

   GREGORY A. CASTANIAS, Jones Day, Washington, DC,
argued for appellant. Also represented by JOSHUA R.
NIGHTINGALE, Pittsburgh, PA.

   JEFFREY ERIC OSTROW, Simpson Thacher & Bartlett,
LLP, Palo Alto, CA, argued for appellee.
                 ______________________

     Before LOURIE, HUGHES, and STOLL, Circuit Judges.
LOURIE, Circuit Judge.
2                           SKULLCANDY, INC.   v. CSR LIMITED



     This case returns to us following remand to the Board.
Skullcandy, Inc. (“Skullcandy”) appeals from the U.S.
Patent and Trademark Office (“PTO”) Patent Trial and
Appeal Board (“Board”) decision in an inter partes reex-
amination reversing the examiner’s decision not to reject
claims 1–6 of U.S. Patent 7,187,948 (the “’948 patent”) as
unpatentable as anticipated (claims 1 and 4) or obvious
(claims 2, 3, 5, and 6). See CSR PLC v. Skullcandy, Inc.,
No. 2013-000114, 2015 WL 1941091 (P.T.A.B. Apr. 28,
2015). Because the Board did not err in its unpatentabil-
ity findings or conclusions, we affirm.
     Skullcandy owns the ’948 patent, which is directed to
an apparatus that allows a user to listen to music on a
portable device and, when a telephone call is received, to
substitute the audio signal from the music device with the
audio signal from the phone. ’948 patent col. 1 ll. 55–67,
col. 2 ll. 41–47. The PTO granted CSR Limited’s (“CSR”)
request for inter partes reexamination. The examiner,
however, did not adopt CSR’s proposed rejections, and the
Board affirmed the examiner’s decision. CSR appealed to
this court.
    On appeal, we vacated the Board’s decision because
“the Board failed to construe ‘threshold value’ in a man-
ner that would permit meaningful appellate review.”
CSR, PLC v. Skullcandy, Inc., 594 F. App’x 672, 677 (Fed.
Cir. 2014). We instructed the Board on remand to “con-
strue ‘threshold value’ and apply the construction to” U.K.
Patent Publication 2357663A (“Smith”). Id. at 678.
    On remand, the Board reversed the examiner’s deci-
sion and rejected claims 1 and 4 as anticipated by Smith
and claims 2, 3, 5, and 6 as obvious over Smith and U.S.
Patent 6,006,115 (“Wingate”). In construing “threshold
value,” the Board first stated what the term means based
on the following information in isolation: (1) “the words of
the claims themselves in proper context”; (2) dictionary
definitions; and (3) the specification. CSR, 2015 WL
SKULLCANDY, INC.   v. CSR LIMITED                        3



1941091, at *5. Weighing all of this evidence, the Board
construed “threshold value” “to include a level or amount
at which a signal is detectable or able to be perceived and
at which the signal may interrupt another signal.” Id.;
see also J.A. 16. The Board then found that Smith dis-
closes a “threshold value.” CSR, 2015 WL 1941091, at *5;
see also J.A. 18. Skullcandy requested rehearing by the
Board, which the Board denied. J.A. 19.
    Skullcandy timely appealed to this court. We have ju-
risdiction pursuant to 28 U.S.C. § 1295(a)(4)(A).
    On appeal, Skullcandy argues that the Board erred in
its construction of “threshold value” and that, under the
correct construction, the claims are not unpatentable.
Skullcandy contends that (1) the Board provided three
separate, inconsistent constructions of “threshold value,”
only one of which is reasonable; (2) the broadest reasona-
ble interpretation of “threshold value” is “a certain
amount associated with a signal that may trigger an
interruption of another signal when that certain amount
is attained,” Appellant’s Br. 19 (quoting CSR, 2015 WL
1941091, at *5); and (3) the Board failed to apply that
construction.
    We disagree. Although the Board made three sum-
mary statements about what “threshold value” means
based on subsets of information, it ultimately provided
one construction of the term. See CSR, 2015 WL 1941091,
at *5 (“Hence, the weight of the evidence strongly points
to the proper construction of the term ‘threshold value’ as
would have been understood by one of ordinary skill in
the art to include a level or amount at which a signal is
detectable or able to be perceived and at which the signal
may interrupt another signal.”). Moreover, the Board
confirmed that it had provided a single construction in
denying Skullcandy’s rehearing request. See J.A. 16.
    Furthermore, the Board’s construction of “threshold
value” was not unreasonable based on the intrinsic record
4                           SKULLCANDY, INC.   v. CSR LIMITED



and the extrinsic evidence relied on by the Board. The
written description and claim language neither define
“threshold value” nor compel Skullcandy’s proposed
construction. The Board’s construction does not render
the “threshold value” limitation superfluous or redundant.
    In any event, the Board’s finding on rehearing that
Smith discloses a “threshold value,” even under Skull-
candy’s proposed construction, is supported by substantial
evidence. For example, Smith discloses a wireless com-
munication adapter that can receive signals from multiple
devices, e.g., a music player and a telephone. Smith
teaches that an “incoming [call] would be processed and
routed to the headset . . . [and] the other signal (music in
this example) would be stopped so the user and the person
on the other end of the phone would not hear the music.”
J.A. 1553. Those teachings constitute substantial evi-
dence to support the Board’s finding that Smith discloses
a “threshold value.”
    We have considered Skullcandy’s remaining argu-
ments, but find them to be unpersuasive. For the forego-
ing reasons, we affirm the Board’s decision.
                       AFFIRMED